HEAD, J.
The bill was filed in this case to set aside the mortgage made by E. B. F. Kindred and the complainant, his wife, to the appellee, after the mortgage had been .foreclosed and the appellee had become the absolute owner of the premises. In such case, under our decisions, the objection cannot be raised that the appellee was a foreign corporation at the time of the execution of the mortgage, and did not have in this State a known place of business and an authorized agent or agents therein. — Farrior v. New England Mort. Security Co., 88 Ala. 275; Gamble v. Caldwell, 98 Ala. 577.
It is unquestioned that the land belonged to complainant’s husband, at the time of his marriage with the complainant. The deed from him to her, under which she now claims title, was not recorded until long after the execution of the mortgage. Upon the marriage, the husband, with his wife, remained in the occupancy and possession of the land, and there is no evidence of any such change of possession as was sufficient to give notice to the appellee of the fact of her ownership. There is no proof of any notice, at'all, on the part of the appellee, of the complainant’s title prior'to the execution of the mortgage. The mortgagee was, therefore, a bona fide purchaser without notice of her title.
Affirmed.